         Case 1:17-cv-02989-AT Document 800 Filed 08/21/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.


            COALITION PLAINTIFFS’ MOTION FOR
    PRELIMINARY INJUNCTION ON PAPER POLLBOOK BACKUPS

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs

Coalition for Good Governance, William Digges III, Laura Digges, Megan

Missett, and Ricardo Davis (the “Coalition Plaintiffs”), move the Court to enter a

preliminary injunction ordering the Secretary to direct every county election

superintendent:

       (1) to provide at each polling place at least one paper back-up of the

pollbook for use on Election Day, which paper back-up shall be updated after the

close of absentee in-person voting (early voting);

       (2) to use the paper back-up of the pollbook in the polling place to attempt to

adjudicate voter eligibility and precinct assignment;
           Case 1:17-cv-02989-AT Document 800 Filed 08/21/20 Page 2 of 5




      (3) to allow voters who are shown to be eligible electors on the paper

pollbook backups to cast an emergency ballot that is not to be treated as a

provisional ballot; and,

      (4) to take every reasonable measure to ensure that county election officials

and pollworkers are trained as to how to generate and use paper pollbook backups

and emergency ballots in conformity with this Order; and

      Pursuant to Rule 65(d), the Coalition Plaintiffs have filed with this Motion a

proposed order standing the reasons why it should issue, the terms specifically, the

acts to be restrained and required, and the persons to be bound thereby.

      Pursuant to Rule 7.1A of the Local Rules of the Northern District of

Georgia, and Part III(a) of this Court’s Standing Order, the Coalition Plaintiffs

have filed herewith a brief citing legal authorities supporting the motion and the

facts relied upon, together with supporting declarations and citations.

      This relief sought in this Motion is substantially the same as the relief sought

in the Coalition Plaintiffs’ October 23, 2019 Motion for Preliminary Injunction

(Doc. 640), which this Court dismissed without prejudice on August 7, 2020 (Doc.

768), and in the Coalition Plaintiffs’ August 2, 2020 Notice of Filing Evidence and

Request for Immediate Injunctive Relief on Paper Pollbook Backups (Doc. 756 at

6 – 32).




                                        PAGE 2
      Case 1:17-cv-02989-AT Document 800 Filed 08/21/20 Page 3 of 5




    Respectfully submitted this 21th day of August, 2020.

/s/ Bruce P. Brown                     /s/ Robert A. McGuire, III
Bruce P. Brown                         Robert A. McGuire, III
Georgia Bar No. 064460                 Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                   (ECF No. 125)
1123 Zonolite Rd. NE                   ROBERT MCGUIRE LAW FIRM
Suite 6                                113 Cherry St. #86685
Atlanta, Georgia 30306                 Seattle, Washington 98104-2205
(404) 881-0700                         (253) 267-8530
                Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

               Counsel for William Digges III, Laura Digges,
                     Ricardo Davis & Megan Missett




                                   PAGE 3
        Case 1:17-cv-02989-AT Document 800 Filed 08/21/20 Page 4 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown




                                      PAGE 4
        Case 1:17-cv-02989-AT Document 800 Filed 08/21/20 Page 5 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on August 21, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                                 /s/ Bruce P. Brown
                                                 Bruce P. Brown




                                        PAGE 5
